COLEMAN, J.
The defendant was convicted of murder. The evidence offered by the State tended to show that the defendant was guilty as charged, and that offered by defendant tended to show an alibi. On the trial, the State proved an assault committed by defendant on the deceased, some four or five days prior to the time of the alleged homicide. The State then offered evidence, against the objection of the defendant, to show that, upon a trial for the assault, the defendant pleaded guilty, and “was fined ten dollars, and that defendant’s brother-in-law, Peter Scott, paid the fine and cost.” Separate objections 'were reserved to the rulings of the court admitting testimony to show that defendant was fined, and also to that part which showed that his bruther-in-law secured the fine and costs.
We have been unable to discover the relevancy of the testimony objected to, for any purpose. It was competent to prove the whereabouts of defendant, from the time of the assaidt until he left Peter Scott’s, and the circumstances of his leaving; and this was done by direct evidence, and was not denied by defendant. The fact that defendant was fined, and that Peter Scott paid the fine, in no way tended to establish the guilt of the defendant, or shed any light upon any legitimate issue before the jury. It was clearly irrelevant.
Probably, this evidence did not influence the verdict of the jury; but the rule in criminal cases is, that injury will be presumed from error, unless the court can affirmatively see that it did not injure him ; and our decisions have gone far, as was said in Maxwell v. The State, 89 Ala, 164, to establish the doctrine, that there is no such thing as error without injury in a criminal cause, except where it affirmatively appears that the defendant was beneiitted by the ruling of which he complains.Vaughan v. The State, 83 Ala. 55; Williams v. The State, Ib. 16; Marks v. The State, 87 Ala. 99.
There ,was no error in refusing the charge requested by the defendant. In the case of Perry v. The State, it was said, “It is not any doubt, arising out of the evidence, which authorizes a jury to acquit on trial for crime, but only a reasonable doubt of such guilt, generated by the evidence in a cause — not *86a possible, speculative, or imaginary doubt.”—87 Ala. 33. A charge which requires an acquittal, “if there- is any doubt of defendant’s guilt which is not purely a speculative doubt,” requires a higher degree of proof and conviction of the mind of the defendant’s guilt than the law requires. To be satisfied beyond a reasonable doubt, is all that is necessary to authorize a conviction, and a charge which requires more than this is erroneous, and should not be given.
Reversed and remanded.